Citation Nr: 1749680	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-05 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to May 1968.  He is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for DDD of the lumbar spine and assigned an initial evaluation of 20 percent.  The Veteran filed a timely notice of disagreement (NOD) in June 2005.

In a February 2012 decision, the Board instructed that the matter of entitlement to an initial rating in excess of 20 percent for service-connected DDD of the lumbar spine be remanded to the Agency of Original Jurisdiction (AOJ) for the issuance of a statement of the case (SOC).  Accordingly, a SOC was issued in April 2013.  The Veteran perfected a timely appeal in May 2013.

The February 2012 Board decision also remanded the issues of entitlement to service connection for degenerative joint disease (DJD) of the right and left hips, as well as entitlement to a separate disability rating for scars of the right thigh and leg.  In an August 2013 rating decision, the RO granted service connection for DJD of the right hip with limited flexion with a 10 percent evaluation, service connection for DJD of the right hip with limited extension at zero percent, service connection for DJD of the left hip with limited flexion at 10 percent, DJD of the left hip with limited extension at zero percent, right thigh scar, deep and non-linear, at 20 percent, and right thigh scar at zero percent.  To the Board's knowledge, the Veteran has not disagreed with any aspect of that decision.  Those matters have accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

For the reasons set forth below, the Board finds that the issue on appeal must be remanded for additional evidentiary development.

The Board initially notes that the most recent VA treatment records associated claims file are dated in April 2013.  The Veteran has indicated that he continues to receive VA treatment.  See, e.g., the VA Form 9 dated May 2013 and the VA Form 646 dated July 2014.  As such, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

The Veteran was last afforded a VA examination as to his lumbar spine disability in August 2005.  He has since contended that his symptoms are more disabling than were documented by the August 2005 VA examiner.  See the VA Form 646 dated July 2014.  In addition, the Veteran has endorsed symptoms of radiculopathy.  Id.; see also the Appellant's Brief dated February 2017 and the Veteran's VA Form 9 dated May 2013.  To this end, a diagnosis of lumbar radiculopathy was indicated in June 2002; however a continuing diagnosis of radiculopathy was not confirmed in VA examinations dated May 2004 and August 2005.  Moreover, he is separately service connected for numerous disabilities of the right and left lower extremities including residuals of shell fragment wound (SFW) of the right thigh, residuals of SFW of the right knee, right thigh scar, and DJD of the right and left hips.  As such, the record is unclear as to whether the Veteran suffers from radiculopathy of the right and left lower extremities that is separate and distinct from his already service-connected disabilities of the bilateral lower extremities.  The Board therefore finds that the Veteran should be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The examiner should additionally address whether the Veteran suffers from radiculopathy of his right and left lower extremities.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since April 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. The Veteran should be afforded a VA examination in order to determine the extent of his service-connected DDD of the lumbar spine.  Access to the Veteran's electronic VA claims file must be made available to the examiner for review in connection with the examination.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

In rendering his/her findings, the examiner should identify any evidence of neurological manifestations due to the service-connected DDD of the lumbar spine to include any neurological pathology of the right and left lower extremities.  The examiner must identify the specific nerves involved or seemingly involved and describe the degree of impairment as mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.  In addition, the examiner should either diagnose or rule out radiculopathy of the right and left lower extremities.

In addition, the examiner should address the impact of the lumbar spine disability upon the Veteran's industrial activities, including his ability to obtain and maintain substantially gainful employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. After conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

